Citation Nr: 0726251	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinea pedis, 
claimed as jungle rot, asserted as secondary to in-service 
exposure to herbicides.

4.  Entitlement to service connection for skin rash of the 
chest and upper back, asserted as secondary to in-service 
exposure to herbicides.

5.  Entitlement to service connection for urinary tract 
infection, asserted as secondary to in-service exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
tinnitus, bilateral hearing loss, tinea pedis, jungle rot and 
urinary tract infection.

When this matter was before the Board in June 2004, it was 
remanded for further development.  At the time, the Board 
also remanded the veteran's claims of service connection for 
post-traumatic stress disorder and low back disability.  In a 
March 2005 rating decision, the RO established service 
connection for both these disabilities and thus these issues 
are no longer before the Board.


FINDINGS OF FACT

1.  Tinnitus had its onset during service.

2.  The veteran does not have hearing loss for VA 
compensation purposes.

3.  Tinea pedis has its onset during service.

4.  Tinea versicolor, (rash of the chest and upper back), was 
not present in service and was first manifested many years 
after service and is not related to disease or injury in 
service, including his exposure to herbicides, such as Agent 
Orange.  

5.  The medical evidence does not show that the veteran has a 
disability manifested by chronic urinary tract infections.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

3.  Tinea pedis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

4.  Tinea versicolor, (rash of the chest and upper back), was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  Disability manifested by chronic urinary tract infections 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for 
tinnitus and tinea pedis, which represents complete grants of 
those claims.  Thus, a discussion of VA's duties to notify 
and assist is unnecessary as to these disabilities.

As to the veteran's remaining claims, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  

In a May 2002 letter, which predates the June 2002 rating 
decision on appeal, as well as in June and December 2004 
letters, the RO satisfied the foregoing notice requirements.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
as to the fourth and fifth elements identified in Dingess.  
Because the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss, tinea versicolor and for a disability manifested by 
chronic urinary tract infections, however, the Board finds 
that he has not been prejudiced since any issues regarding an 
evaluation of the degree of disability and an appropriate 
effective date are moot.  

Further, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claims and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, VA has associated with 
the claims folder his service medical records and post-
service treatment records, and in January 2005 the veteran 
was afforded VA examinations to determine whether he had 
bilateral hearing loss, tinea versicolor or urinary tract 
infections that were related to service.  As such, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran essentially contends that service connection is 
warranted for tinnitus and bilateral hearing loss because the 
conditions are related to his in-service, combat-related 
acoustic trauma.  The veteran also argues that he has had 
tinnitus and impaired hearing since his period of active 
duty.

As to his tinea pedis, tinea versicolor and urinary tract 
infection claims, he points out that he served in the 
Republic of Vietnam while on active duty and argues that he 
developed these conditions due to his in-service exposure to 
herbicides, and specifically, to Agent Orange.  With respect 
to his tinea pedis, he also reports that he began having 
jungle rot on his feet during service, which he attributes to 
the hot, damp conditions to which he was subjected while 
serving in Vietnam, as well as to the unavailability of clean 
socks, which required that he wear damp socks for extended 
periods.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran served in combat and was likely exposed to 
acoustic trauma while serving in the infantry during service 
given that such exposure is consistent with the 
circumstances, conditions and hardships of that service.  
38 U.S.C.A. § 1154(b).  Further, the examiner who conducted 
the January 2005 VA hearing examination diagnosed him as 
having tinnitus and opined that it was at least as likely as 
not related to military noise exposure.  In light of the 
veteran's decorated combat service, his credible account of 
having tinnitus since being exposed to combat-related 
acoustic trauma, and the January 2005 VA examiner's 
impression, the Board finds that the veteran's tinnitus was 
incurred in service.  See Dalton; Libertine.  

Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently upheld the validity of 38 C.F.R. § 3.385 to define 
hearing loss for VA compensation purposes.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 178-80 (2007).

In January 2005, the veteran was afforded a VA audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
10
05
10
10
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  The 
veteran's hearing loss thus meets none of the criteria set 
forth in 38 C.F.R. § 3.385 for hearing loss disability.  As 
such, the Board must deny this claim on the ground that he 
does not have the disability for which he is seeking service 
connection.  See McClain v. Nicholson, No. 05-0468 (U.S. Vet. 
App. Jun. 21, 2007); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In reaching this conclusion, the Board notes that the Court 
has repeatedly held that 38 U.S.C.A. § 1154(b) provides a 
reduced evidentiary burden for combat veterans that relates 
only to the issue of service incurrence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  Because there is no evidence that 
he has current hearing loss disability, service connection is 
not warranted.  Id; see also Dalton v. Nicholson, 21 Vet. 
App. at 36-37.

Tinea pedis

The veteran served in combat and his report of having jungle 
rot and of not being able to secure clean dry socks is 
consistent with the circumstances, conditions and hardships 
of his combat service.  38 U.S.C.A. § 1154(b).  Further, the 
examiner who conducted the January 2005 VA examination 
diagnosed him as having chronic and recurrent tinea pedis, 
which he opined was consistent with the veteran's protracted 
history, since service, of having recurrent fungal foot 
disease.  In light of the foregoing, the Board finds that the 
evidence supports the veteran's claim that his tinea pedis 
was incurred in service.  See Dalton; Libertine.  

Skin rash on chest and upper back

The veteran reports that the skin rash affecting his chest 
and upper back is related to his in-service exposure to 
herbicides.  As such, he maintains that although the 
condition did not develop until three to four years after his 
discharge, service connection is warranted on a presumptive 
basis.

The examiner who conducted the January 2005 VA examination 
diagnosed the veteran as having tinea versicolor and 
essentially opined that the condition was not related to 
service, including to his in-service exposure to herbicides.  
Service connection is not available on a presumptive basis 
for tinea versicolor as due to Agent Orange exposure because 
it is not a listed disease and the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Further, as the veteran acknowledges, the condition 
developed after service, and the January 2005 VA examiner 
opined that it was not related to his period of active duty.  
Thus, service connection is not warranted on either a direct 
or a presumptive basis.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).




Disability manifested by chronic urinary tract infection

As noted above, the veteran essentially maintains that he has 
a chronic disorder manifested by recurrent urinary tract 
infection due to his in-service exposure to herbicides.  In 
January 2005, he was afforded a formal VA examination that 
revealed he had no genitourinary disability, which is 
consistent with the other post-service medical evidence, 
which is likewise negative for such a condition.  As such, 
the Board must deny this claim on the ground that he does not 
have the disability for which he is seeking service 
connection.  McClain; Brammer.  The Board reiterates that 
38 U.S.C.A. § 1154(b) provides a reduced evidentiary burden 
for combat veterans that relates only to the issue of service 
incurrence.  See Huston v. Principi, 18 Vet. App. at 402; 
Clyburn v. West, 12 Vet. App. at 303.  Thus, because there is 
no evidence that he has a current disability, service 
connection is not warranted.  Id; see also Dalton v. 
Nicholson, 21 Vet. App. at 36-37.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinea pedis is granted.

Service connection for tinea versicolor, (rash of the chest 
and upper back), is denied.

Service connection for disability manifested by chronic 
urinary tract infections is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


